Per Curiam.
This is a question of costs. The cause has been several times in this court before, when judgment was reversed, and a venire facias de novo awarded. When this court reverses a judgment, and orders a venire de novo, it has a right to impose terms as to costs. But where no terms are imposed, the understanding has been, that all the costs abide the final event of the suit. This practice has been uniform, and it is just; because the costs ought to fall on the party who is ultimately found to have been in the wrong. English authorities can have no weight, in a case which depends on our own practice. It appears, however, that the Courts of King’s Bench and Common Pleas differ. In the latter, the costs abide the final event. In the former they do not. We held this case under advisement, from the last term, in order to have time to ascertain the practice, and we have ascertained it. All the costs abide the final event. It is our opinion, therefore, that the judgment of the Court of Common Pleas be reversed, as to costs only, and judgment entered for the plaintiffs in error, for all the costs which have accrued. As to all the rest, the judgment of the Court of Common Pleas is affirmed.